In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-718V
                                    Filed: January 26, 2015
                                      Not For Publication

****************************
ELLEN CORRIVEAU,           *
                           *
              Petitioner,  *                               Damages Decision Based on Proffer;
v.                         *                               Influenza; Shoulder Injury Related to
                           *                               Vaccine Administration (SIRVA)
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
                           *
****************************

John Robert Howie, Jr., Howie Law, P.C., Dallas, TX for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Vowell, Chief Special Master:

      On August 8, 2014, Ellen Corriveau filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that Ms. Corriveau suffered a left
shoulder injury as a result of the administration of an influenza (“flu”) vaccination on
August 16, 2011. (Petition at p. 1.)

        On November 21, 2014, I issued a ruling on entitlement, finding petitioner entitled
to compensation. (See Ruling on Entitlement (ECF No. 18).) On January 26, 2015,
respondent filed a proffer on award of compensation (“Proffer”) detailing compensation
for all elements of compensation to which petitioner would be entitled under § 300aa-
15(a)(1); -15(a)(3)(A); and -15(a)(4). According to respondent’s Proffer, petitioner

1
 Because this unpublished decision contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with Vaccine Rule
18(b), petitioners have 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
agrees to the proposed award of compensation. Pursuant to the terms stated in the
attached Proffer, I award petitioner:

       A lump sum payment of $101,445.22 in the form of a check payable to
petitioner, Ellen Corriveau.

      This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.
                                                                s/Denise K. Vowell
                                                                Denise K. Vowell
                                                                Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
           Case 1:14-vv-00718-UNJ Document 25 Filed 01/26/15 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS

ELLEN CORRIVEAU,              )
                              )
          Petitioner,         )
v.                            )                     No. 14-718V
                              )                     Chief Special Master Vowell
SECRETARY OF HEALTH AND HUMAN )                     ECF
SERVICES,                     )
                              )
          Respondent.         )
                              )


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         Respondent proffers that, based on the evidence of record, petitioner should be awarded

$101,445.22. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following: 1

      A. A lump sum payment of $101,445.22 in the form of a check payable to petitioner, Ellen
         Corriveau. This amount accounts for all elements of compensation under 42 U.S.C.
         § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
        Case 1:14-vv-00718-UNJ Document 25 Filed 01/26/15 Page 2 of 2



                                   Respectfully submitted,

                                   JOYCE R. BRANDA
                                   Acting Assistant Attorney General

                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   LINDA S. RENZI
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   s/Traci R. Patton
                                   TRACI R. PATTON
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   Ben Franklin Station, P.O. Box 146
                                   Washington, D.C. 20044-0146
                                   Tel.: (202) 353-1589

DATE: January 26, 2015




                                      2